DETAILED ACTION
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 3: The article of claim 1
Allowable Subject Matter
Claims 1, 3-8 and 10-19 allowed.
It should be noted that the most recently filed claims of 9/24/2021 is a duplicate of the claims filed 9/4/2018, as evidenced by the corresponding arguments of 9/24/2021 which are signed and dated for 9/4/2018. Therefore this filing is believed in error. The active claims are therefore the claims filed August 26, 2020 as Afterfinal amendments. 
The following is an examiner’s statement of reasons for allowance: As set forth in the arguments of August 26, 2020, the closest prior art such as US Pub. No. 2011/0283435 to Smith and US Pub No. 2002/0022670 to Poessnecker do not teach the claimed fusible bicomponent spandex yarn consisting of a polyurethane bicomponent fiber consisting of a sheath consisting of a polyamide-based hot melt adhesive and polyurethane composition and an independently selected urethane core including at least 60% by weight of segmented polyurethaneurea with a hard segment melt temperature no less than 250 degrees Celsius. Smith does not teach that the adhesive component is a hot-melt adhesive polyamide-based composition or that the nylon fibers are fused to the spandex yarn via the polyamide-based hot melt adhesive. Applicants show that the hot-melt polyamide adhesive is necessary to bond the nylon to the spandex (See Applicant’s specification Table 1), Smith teaches the inclusion of polyamides within the composition as an additive component but not as the primary functional fusibility adhesive (Smith, paragraph [0070]). Therefore, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to form the bicomponent yarn consisting of a sheath consisting of the polyurethane composition and a polyamide-based hot melt adhesive, since either an additional adhesive component must be present or an adhesive component which is not identified as fusible with the bicomponent fibers must be used, which would be contrary to the teachings of Smith. Furthermore, Poessnecker does not identify that the polyamide adhesive is useful in fusing either polyurethane or nylon components. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786